                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

HOWARD MICHAEL CAPLAN,

             Plaintiff,

             vs.

ELOQUENCE FINE JEWELRY & GIFTS,
INC., a Florida Profit Corporation and MY
BELLA, LLC, a Florida Limited Liability
Company,

          Defendants.
_______________________________/

                                    COMPLAINT

Plaintiff HOWARD MICHAEL CAPLAN (hereinafter “Plaintiff”), through the
undersigned counsel, hereby files this complaint and sues ELOQUENCE FINE
JEWELRY & GIFTS, INC. (“ELOQUENCE”), and MY BELLA, LLC, (“BELLA”)
(hereinafter, collectively referred to as “Defendants”), for declaratory and
injunctive relief; for discrimination based on disability; and for the resultant
attorney's fees, expenses, and costs (including, but not limited to, court costs
and expert fees), pursuant to 42 U.S.C. §12181 et. seq., ("AMERICANS WITH
DISABILITIES ACT OF 1990," or "ADA") and alleges:


JURISDICTION
1.    This Court is vested with original jurisdiction over this action pursuant to
28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
§12181 et. seq., based on Defendants’ violations of Title III of the Americans
with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
28 U.S.C. §2201 and §2202.


VENUE

                                            1
2.     The venue of all events giving rise to this lawsuit is located in PALM
BEACH County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local
Rules of the United States District Court for the Southern District of Florida,
this is the designated court for this suit.


PARTIES
3.     Plaintiff, HOWARD MICHAEL CAPLAN, is a resident of the State of
Florida. At the time of Plaintiff’s visit to Eloquence Fine Jewelry & Gifts (“Subject
Facility”), Plaintiff suffered from a “qualified disability” under the ADA, which
substantially limits Plaintiff’s major life activities, including but not limited to
walking, and requires the use of a mobility aid. The Plaintiff personally visited
Eloquence Fine Jewelry & Gifts, but was denied full and equal access, and full and
equal enjoyment of the facilities, services, goods, and amenities within Eloquence
Fine Jewelry & Gifts, which is the subject of this lawsuit. The Subject Facility is
jewelry store and Plaintiff wanted to purchase jewelry but was unable to due to
the discriminatory barriers enumerated in Paragraph 15 of this Complaint.


4.     In the alternative, Plaintiff, HOWARD MICHAEL CAPLAN, is an
advocate of the rights of similarly situated disabled persons and is a “tester” for
the purpose of asserting his civil rights and monitoring, ensuring and
determining whether places of public accommodation are in compliance with the
ADA.


5.     Defendants, ELOQUENCE and BELLA are authorized to conduct business
and are in fact conducting business within the State of Florida. The Subject
Facility is located at 11801 U.S.-1, North Palm Beach, FL 33408. Upon information and
belief, ELOQUENCE is the lessee and/or operator of the Real Property and
therefore held accountable of the violations of the ADA in the Subject Facility
which is the matter of this suit. Upon information and belief, BELLA is the
owner and lessor of the Real Property where the Subject Facility is located and
therefore held accountable for the violations of the ADA in the Subject Facility

                                              2
which is the matter of this suit.


CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
through 5 of this complaint, as are further explained herein.


7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
and a half years from enactment of the statute to implement its requirements.
The effective date of Title III of the ADA was January 26, 1992, or January 26,
1993 if Defendants had ten (10) or fewer employees and gross receipts of
$500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
among other things, that:

      i. some 43,000,000 Americans have one or more physical or mental
        disability, and this number shall increase as the population continues to
        grow and age;

      ii. historically, society has tended to isolate and segregate individuals
        with disabilities and, despite some improvements, such forms of
        discrimination against disabled individuals continue to be a pervasive
        social problem, requiring serious attention;

      iii. discrimination against disabled individuals persists in such critical
        areas as employment, housing, public accommodations, transportation,
        communication, recreation, institutionalization, health services, voting
        and access to public services and public facilities;

      iv.    individuals   with    disabilities   continually     suffer  forms  of
        discrimination,    including:    outright     intentional    exclusion; the
        discriminatory     effects    of     architectural,    transportation,  and
        communication barriers; failure to make modifications to existing
        facilities and practices; exclusionary qualification standards and
        criteria; segregation, and regulation to lesser services, programs,
        benefits, or other opportunities; and,

      v. the continuing existence of unfair and unnecessary discrimination and

                                        3
            prejudice denies people with disabilities the opportunity to compete on
            an equal basis and to pursue those opportunities for which this country
            is justifiably famous, and costs the United States billions of dollars in
            unnecessary expenses resulting from dependency and non-productivity.

9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
that the purpose of the ADA was to:

        i. provide a clear and comprehensive national mandate for the elimination
          of discrimination against individuals with disabilities;

        ii. provide clear, strong, consistent, enforceable standards addressing
          discrimination against individuals with disabilities; and,

        iii. invoke the sweep of congressional authority, including the power to
          enforce the fourteenth amendment and to regulate commerce, in order to
          address the major areas of discrimination faced on a daily basis by
          people with disabilities.

10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
individual may be discriminated against on the basis of disability with regards
to    the    full   and   equal   enjoyment   of   the   goods,   services,   facilities,   or
accommodations of any place of public accommodation by any person who
owns, leases (or leases to), or operates a place of public accommodation.
Eloquence Fine Jewelry & Gifts is a place of public accommodation by the fact it is
an establishment that provides goods/services to the general public, and
therefore, must comply with the ADA. The Subject Facility is open to the
public, its operations affect commerce, and it is a sales establishment. See 42
U.S.C. Sec. 12181 (7) and 28 C.F.R. 36.104. Therefore, the Subject Facility is a
public accommodation that must comply with the ADA.


11.     The Defendants have discriminated, and continue to discriminate against
the Plaintiff, and others who are similarly situated, by denying access to, and
full and equal enjoyment of goods, services, facilities, privileges, advantages
and/or accommodations at Eloquence Fine Jewelry & Gifts located at 11801 U.S.-1,
North Palm Beach, FL 33408, as prohibited by 42 U.S.C. §12182, and 42 U.S.C.
§12101 et. seq.; and by failing to remove architectural barriers pursuant to 42

                                              4
U.S.C. §12182(b)(2)(A)(iv).


12.   Plaintiff has visited the Subject Facility, and has been denied full, safe,
and equal access to the facility and therefore suffered an injury in fact.


13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
enjoy the goods and/or services at the Subject Facility within the next six
months. The Subject Facility is in close proximity to Plaintiff’s residence and is
in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
return to monitor compliance with the ADA. However, Plaintiff is precluded
from doing so by the Defendants' failure and refusal to provide people with
disabilities with full and equal access to their facility. Therefore, Plaintiff
continues to suffer from discrimination and injury due to the architectural
barriers, which are in violation of the ADA.


14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
Department of Justice, Office of the Attorney General, promulgated Federal
Regulations to implement the requirements of the ADA. The ADA Accessibility
guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
violators to obtain civil penalties of up to $55,000 for the first violation and
$110,000 for any subsequent violation.


15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

C.F.R. 36.302 et. seq., and are discriminating against the Plaintiff with the

following specific violations which Plaintiff personally encountered and/or has

knowledge of:

         a) The customer parking facility in front and alongside of the jewelry store does not

            provide a compliant accessible parking space. 2010 ADA Standards 502.1




                                             5
b) The parking facility does not have the minimum number of accessible parking

   spaces required. 2010 ADA Standards 208.2

c) There are eight (8) marked standard spaces and zero (0) accessible parking

   spaces. One (1) accessible parking space with adjacent access aisle is required.

   2010 ADA Standards 208.2

d) The parking facility does not provide compliant directional and informational

   signage to a compliant accessible parking space. 2010 ADA Standards 216.5

e) There is no access aisle attached to a compliant accessible route serving any

   existing parking space which would allow safe entrance or exit of vehicle for

   accessible persons requiring mobility devices. 2010 ADA Standards 502.2

f) There is currently no existing accessible route to help persons with disabilities

   safely maneuver through the parking facilities. Accessible routes must connect

   parking spaces to accessible entrances. 2010 ADA Standards 502.3

g) Existing facility does not provide a compliant accessible route to the main office

   entrance from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1

h) The main exterior entrance door is non-compliant. The ground surface in front of

   the entrance door is uneven and sloped outside the required maneuvering

   clearances. Changes in level are not permitted. Such changes in level are

   prohibited in required clear floor and ground spaces, turning spaces, and in similar

   spaces where people using wheelchairs and other mobility devices must park their

   mobility aids such as in wheelchair spaces, or maneuver to use elements such as

   at doors, fixtures, and telephones. The exception permits slopes not steeper than

   1:48. 2010 ADA Standards 404.2.4.4



                                    6
          i) The facility does not provide compliant directional and informational signage to

              an accessible route which would lead to an accessible entrance. Where not all

              entrances comply, compliant entrances must be identified by the International

              Symbol of Accessibility. Directional signs that indicate the location of the nearest

              compliant entrance must be provided at entrances that do not comply. 2010 ADA

              Standards 216.6

16.   Upon information and belief there are other current violations of the ADA
at Eloquence Fine Jewelry & Gifts. Only upon full inspection can all violations be
identified.   Accordingly, a complete list of violations will require an on-site
inspection by Plaintiff’s representatives pursuant to Rule 34b of the Federal
Rules of Civil Procedure.


17.   Upon information and belief, Plaintiff alleges that removal of the
discriminatory barriers and violations is readily achievable and technically
feasible. To date, the readily achievable barriers and other violations of the
ADA still exist and have not been remedied or altered in such a way as to
effectuate compliance with the provisions of the ADA.


18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
the Defendants were required to make the establishment a place of public
accommodation, accessible to persons with disabilities by January 28, 1992. As
of this date the Defendants have failed to comply with this mandate.


19.   The Plaintiff has been obligated to retain the undersigned counsel for the
filing and prosecution of this action. Plaintiff is entitled to have its reasonable
attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
U.S.C. §12205.


20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

                                               7
grant Plaintiff injunctive relief, including an order to alter the subject facilities
to make them readily accessible and useable by individuals with disabilities to
the extent required by the ADA, and closing the Subject Facility until the
requisite modifications are completed.


REQUEST FOR RELIEF
WHEREFORE, the Plaintiff demands judgment against the Defendants and
requests the following injunctive and declaratory relief:


21. That this Honorable Court declares that the Subject Facility owned, operated
and/or controlled by the Defendants is in violation of the ADA;


22.   That this Honorable Court enter an Order requiring Defendants to alter the
Subject Facility to make it accessible to and usable by individuals with
disabilities to the full extent required by Title III of the ADA;


23.   That this Honorable Court enter an Order directing the Defendants to
evaluate and neutralize their policies, practices and procedures toward persons
with disabilities, for such reasonable time so as to allow the Defendants to
undertake and complete corrective procedures to the Subject Facility;


24.   That this Honorable Court award reasonable attorney's fees, all costs
(including, but not limited to court costs and expert fees) and other expenses of
suit, to the Plaintiff; and


25.   That this Honorable Court award such other and further relief as it deems
necessary, just and proper.

Dated this March 13, 2020.




                                          8
Respectfully submitted by:

Ronald E. Stern
Ronald E. Stern, Esq.
Florida Bar No. 10089
THE ADVOCACY LAW FIRM, P.A.
1250 East Hallandale Beach Boulevard, Suite 503
Hallandale Beach, Florida 33009
Telephone: (954) 639-7016
Facsimile: (954) 639-7198
E-Mail: ronsternlaw@gmail.com
Attorney for Plaintiff, HOWARD MICHAEL CAPLAN




                                  9
                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

HOWARD MICHAEL CAPLAN,

             Plaintiff,

             vs.

ELOQUENCE FINE JEWELRY & GIFTS,
INC., a Florida Profit Corporation and MY
BELLA, LLC, a Florida Limited Liability
Company,

          Defendants.
_______________________________/

                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on March 13, 2020, I electronically filed the
Complaint along with a Summons for each Defendant with the Clerk of Court
using CM/ECF. I also certify that the aforementioned documents are being
served on all counsel of record, corporations, or pro se parties identified on the
attached Service List in the manner specified via Service of Process by an
authorized Process Server, and that all future pleadings, motions and documents
will be served either via transmission of Notices of Electronic Filing generated
by CM/ECF or via U.S. Mail for those counsel or parties who are not authorized
to receive electronically Notices of Electronic Filing.

By: Ronald E. Stern
Ronald E. Stern, Esq.
Florida Bar No.: 10089
THE ADVOCACY LAW FIRM, P.A.
1250 East Hallandale Beach Boulevard, Suite 503
Hallandale Beach, Florida 33009
Telephone: (954) 639-7016
Facsimile: (954) 639-7198
E-Mail: ronsternlaw@gmail.com
Attorney for Plaintiff HOWARD MICHAEL CAPLAN




                                            10
                                   SERVICE LIST:

  HOWARD MICHAEL CAPLAN, Plaintiff, vs. ELOQUENCE FINE JEWELRY &
 GIFTS, INC., a Florida Profit Corporation and MY BELLA, LLC, a Florida Limited Liability
                                          Company

            United States District Court Southern District Of Florida

                                      CASE NO.


ELOQUENCE FINE JEWELRY & GIFTS, INC.

REGISTERED AGENT:

CATANZARO, CATHERINE
C/O ELOQUENCE FINE JEWELRY & GIFTS, INC.
11801 U.S. HIGHWAY ONE
NORTH PALM BEACH, FL 33408

VIA PROCESS SERVER


MY BELLA, LLC

REGISTERED AGENT:

CATANZARO, CATHERINE
C/O MY BELLA LLC
11801 U.S. HIGHWAY ONE
NORTH PALM BEACH, FL 33408

VIA PROCESS SERVER




                                           11
